470 F.3d 572
UNITED STATES of America, Plaintiff-Appellee,v.HOLY LAND FOUNDATION FOR RELIEF AND DEVELOPMENT, ETC., et al., Defendants,David J. Strachman, in his capacity as administrator of the Estate of Yaron Ungar; Dvir Ungar; Yishai Ungar; Judith Ungar; Meir Ungar; Michal Cohen; Amichai Ungar, Dafna Ungar, Appellants.
No. 04-11282.
United States Court of Appeals, Fifth Circuit.
November 13, 2006.

Lewis Stanley Yelin (argued), Vijay Shanker, Douglas N. Letter, App. Staff, U.S. Dept. of Justice, Civ. Div., Washington, DC, for U.S.
David J. Strachman (argued), McIntre, Tate, Lynch & Holt, Providence, RI, pro se, and Stephen Cass Weiland, Patton Boggs, Dallas, TX, for Appellants.
Appeal from the United States District Court for the Northern District of Texas; A. Joe Fish, Chief Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion April 4, 2006, 5 Cir., 2006, 445 F.3d 771)
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.